Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
In response to a voice mail left by the Examiner proposing a telephonic restriction, Attorney James Goodberlet, PhD left a voice mail message on 29 October 2021 stating that applicant preferred having the restriction requirement issued in writing.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-4 and 12, and 5, 7/8, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 5, 9, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 5, 10, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 6, 7/8, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 6, 9, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 6, 10, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 5, 7/8, and 13 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 5, 9, and 13 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 5, 10, and 13 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 6, 7/8, and 13 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 6, 9, and 13 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 1-4 and 12, and 6, 10, and 11 drawn to an optical modulator characterized by a particular set of material, structural and/or operational/functional characteristics, as recited in the claims, classified in G02F1/2247.
Claims 14 and 16 and 15 drawn to a method characterized by a particular forward bias current classified in G02F1/0121.
Claims 14 and 16 and 17 drawn to a method characterized by a particular modulation efficiency classified in G02F1/0121.
Claims 14 and 16 and 18 drawn to a method characterized by a particular peak-to-peak voltage classified in G02F1/0121.
Claims 14 and 16 and 19 drawn to a method characterized by a particular electrical power dissipation classified in G02F1/0121.
Claims 20 and 26 and 21/22 are drawn to photonic communication apparatus comprising a cryogenic chamber, classified in H04B10/70
Claims 20 and 26 and 23 are drawn to photonic communication apparatus comprising ring or racetrack resonators, classified in H04B10/70
Claims 20 and 26 and 24 are drawn to photonic communication apparatus comprising a Mach-Zehnder interferometer, classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a superconducting nanowire single-photon detector, classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a superconducting quantum interference device, classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a Josephson junction, classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a traveling wave amplifier, classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a low-noise amplifier, classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a cooled sensor, or classified in H04B10/70
Claims 20 and 26 and 25 are drawn to photonic communication apparatus comprising a cooled imaging array, classified in H04B10/70
Claim 1 links inventions I-XII. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Claim 14 links inventions XIII-XVI. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim 14. Upon the indication of 
Claim 20 links inventions XVII-XXVI. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim 20. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Inventions I-XII and XVII-XXVI are directed to distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious . 
Inventions I-XII and XVII-XXVI and Inventions XIII-XVI are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, I-XII’s optical modulator can be used in processes not necessarily characterized by cryogenic temperatures and Inventions XVII-XXVI’s communication apparatus can be used in processes not necessarily characterized by cryogenic temperatures; however, Invention XIII-XVI’s method is explicitly 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571) 270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883